Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02 October 2020 has been entered.
 
Information Disclosure Statement
3.	The information disclosure statements (IDS) submitted on 02 October 2020 and 12 January 2021 have been considered by the examiner.

Status of Application, Amendments, and/or Claims
4.	The Responses filed on 02 October 2020 and 10 February 2021 have been entered in full. Claims 1, 4, 6, 8, 10-23 and 25-26 have been amended, claim 24 has been cancelled. Claim 6 has been rejoined for examination, as SEQ ID NOs:3-10 share a common core structure. Therefore, claims 1-23 and 25-26 are pending and the subject of this Office Action.


Withdrawn Objections and/or Rejections
5.	The rejection of claims 1-3, 7-12, 14-23 and 25-26 under 35 U.S.C. 112(a), as set forth at pp. 2-8 of the previous Office action (mailed 02 July 2020) is withdrawn in view of Applicant’s amendment (filed 02 October 2020).
Maintained Objections and/or Rejections
Claim Objections
6.	Applicant is advised that should claim 1 be found allowable, claim 26 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Improper Markush
7.	Claims 1, 4, 6, 12 and 26 are rejected on the judicially-created basis that is contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex Parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush grouping include embodiments of the claimed invention that do not share both a substantial structural feature and a common use that flows from the substantial structural feature. The claims are directed to single domain antibody proteins. The members of the improper Markush grouping do not share a substantial feature and/or a common use that flows from the substantial structural feature for the following reasons: the various single domain antibodies share no structural similarity and therefore, there is no substantial structural feature and a common use that flows from the substantial structural feature. In response to this rejection, or grouping of species that share a substantial structural feature as well as a common use that flows from the substantial structural feature, or present a sufficient showing that the species recited in the alternative of the claim(s) in fact share a substantial structural feature as well as a common use that flows from the substantial structural feature. This is a rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences in accordance with 35 U.S.C. §134 and 37 CFR 41.31 (a)(1) (emphasis provided).

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

9.	Claims 2, 3, 5 and 14-17 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In the instant case, the recitation of “specifically binds to VEGFR-2”, “binds to an epitope of VEFGR-2”, “is a single domain antibody”, “specifically binds to a complex of VEGF and VEGFR-2”, and binds with a KD of less than 10-7 M” does not further limit the structure of the polypeptide/antibody claimed in claims 1 or 12, from which these claims depend.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent 

Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 4, 6 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The basis for this rejection is set forth at pp. 4-9 of the previous Office action (mailed 30 October 2019).
12.	The claims are drawn broadly to a polypeptide that comprises an amino acid sequence having at least 95% identity to any one of SEQ ID NO:2-30.  The claims also recite wherein the antibody comprises at least one CDR having a sequence selected from the group consisting of SYAMG (SEQ ID NO:78), AISWSDDSTYYANSVKG (SEQ ID NO:79), HKSLQRPDEYTY 
13.	The specification discloses 4 single domain VEGFR-2 antibodies that are defined by particular amino acid sequences for the three CDR sequences.  These antibodies, designated as AB1, AB2, AB3 and AB4 are disclosed as binding to VEGFR-2 with high affinity (See Figures 2-5). However, the specification does not provide sufficient written description as to the structural features of the claimed genus of single domain VEGFR-2 antibodies with variants of the CDRs that have the same binding specificity and functional activity.
14.	A "representative number of species" means that the species, which are adequately described, are representative of the entire genus.  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.").  "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when … the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed."  In re Curtis, 354 F.3d 1347, 1358, 
15.	It is well known that minor structural differences even among structurally related compounds can result in substantially different biology, expression and activities.  Based on the instant disclosure, one skilled in the art would not know which residues in the CDRs are critical for binding.  In the instant case, there is insufficient guidance based on the reliance of disclosure of 4 single domain antibodies to direct a person of skill in the art to select or to predict particular residues or CDRs as essential for binding and inhibiting the activity of VEGFR-2.
16.	It is well established in the art that the amino acid sequences and conformations of each of the CDRs are critical in maintaining the antigen binding specificity and affinity which is characteristic of the parent immunoglobulin.  It is expected that all of the CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff, et al. (PNAS, 1982. Vol. 79, page 1979; cited in the previous Office action).   Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  MacCallum, et al. (J. Mol. Biol., 262:732-745; cited in the previous Office action) analyzed many different antibodies for interactions with antigen and state that although CDR3 of the heavy and light chain dominate, a number of residues outside the standard CDR definitions make antigen contacts (see page 733, 
17.	The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by Casset, et al. (Biochemical and Biophysical Research Communications, 2003. 307:198-205; cited in the previous Office action) which constructed a peptide mimetic of an anti-CD4 monoclonal antibody binding site by rational design and the peptide was designed with 27 residues formed by residues from 5 CDRs (see entire document).  Casset, et al. also states that although CDR H3 is at the center of most if not all antigen interactions, clearly other CDRs play an important role in the recognition process (page 199, left column) and this is demonstrated in this work by using all CDRs except L2 and additionally using a framework residue located just before the H3 (see page 202, left column).  Chen, et al. (Journal of Molecular Biology, 1999. 293:865-881; cited in the previous Office action) describe high affinity variant antibodies binding to VEGF wherein the results show that the antigen binding site is almost entirely composed of residues from heavy chain CDRs, CDR-H1, H2, H3 (page 866).  Wu, et al. (Journal of Molecular Biology, 1999. 294:151-162; cited in the previous Office action) state that it is difficult to predict which framework residues serve a critical role in maintaining affinity and specificity due in part to the large conformational change 
18.	In the absence of sufficient direction and guidance, the disclosure of 4 species of single domain anti-VEGFR-2 antibodies does not provide sufficient written description for the entire genus of antibodies encompassed by the claims in view of the evidence cited supra.
19.	For inventions in an unpredictable art, adequate written description of a genus, which embraces widely variant species, cannot be achieved by disclosing only one or two species within the genus.  See, e.g., Eli Lilly.  Description of a representative number of species does not require the description to be of such specificity that it would provide individual support for each species that the genus embraces.  If a representative number of adequately described species are not disclosed for a genus, the claim to that genus must be rejected as lacking adequate written description under 35 U.S.C. 112, first paragraph.
20.	Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed structure of the encompassed genus of antibodies, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.  Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
21.	One cannot describe what one has not conceived.  See Fiddles v. Baird, 30 USPQ2d 1481, 1483.  In Fiddles v. Baird, claims directed to mammalian FGF’s were found unpatentable due to lack of written description for the broad class.  The specification provided only the bovine sequence.
22.	Therefore, only a single domain anti-VEGFR-2 antibody designated in the Specification as AB1 (SEQ ID NO:2), or a single chain anti-VEGFR-2 antibody, wherein the antibody comprises the 3 CDRs of antibody AB1 (SEQ ID NOs:78-80; including the sdAbs of SEQ ID NOs:3-10), but not the full breadth of the claim meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).

Response to Arguments
23.	Applicant’s arguments as they pertain to the rejections have been fully considered but are not persuasive for the following reasons.
24.	Applicant argues at pg. 8 of the Response (filed 02 October 2020) that the Specification discloses a representative number of species (32) of polypeptides/single domain antibodies, and asserts that with the knowledge of the genetic code and Applicant’s disclosure to guide them, those of ordinary skill in the art are fully capable of writing down any nucleic acid or amino acid sequence having 95% homology or higher to another sequence. Applicant points to the 2008 Written Description Training Materials at pp. 8-9 of the response. Applicant argues at pg. 9 of the response that the art and the Specification provide assays for determining the activity of such 
25.	Applicant’s arguments have been fully considered but are not found persuasive for the following reasons.  First, it is noted that the 2008 Written Description Training Materials have been archived and are no longer used by the Office, and instead is following the guidance in the MPEP regarding written description (See MPEP 2162.01 and 2163, for example). Furthermore, Applicant’s arguments as they pertain to the enablement of the claimed invention will not be addressed as the claims have not been rejection for lack of enablement. In order to provide adequate written description and evidence of possession of a claimed genus of compounds utilized in the claimed methods, the specification must provide sufficient distinguishing identifying characteristics of the genus of compounds. However, the specification fails to provide any critical structural features to adequately describe the genus of single domain antibodies that have the recite functions. The courts have held that:
“[A] sufficient description of a genus… requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can 'visualize or recognize' the members of the genus” (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69).

26.	The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017) concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several 

27.	In the instant case, the claims broadly encompass any single domain antibody having at least 95% sequence identity to a domain antibody of SEQ ID NOs:2-30, or comprises a single CDR selected from SEQ ID NO:79-81 or a sequence that is 95% sequence identity to SEQ ID NO:79-81, that specifically binds to VEGFR2. As in Amgen, it is not disputed here that the specification enables one of skill in the art to make and use single domain antibodies meeting all the functional limitations of the claims. It is reasonable to expect that such single domain antibodies could be found using the guidance that is provided in the specification. Thus, the claim is enabled, but as noted in Amgen v. Sanofi, this is not enough to meet the written description requirement.
28.	The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize'  the members of the genus takes into account the state of the art at the time of the invention. It is well-known in the art that antibodies have a large repertoire of 
29.	Given the large genus of single domain antibodies encompassed by the claims, and the unpredictability of the structure of large number of antibodies that could have the recited functions, the instant specification does not describe representative examples to support the full scope of the claim because the specification only discloses four species within that genus. It is noted that while Applicant asserts the Specification discloses 32 of peptides/single domain antibody species, these are all derived from 4 parent single domain antibodies, designated as AB1, AB2, AB3 and AB4. One of skill in the art would conclude that applicant was not in possession of the structural attributes of a representative number of species of antibodies to describe the claimed genus.

Double Patenting
30.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
31.	A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
32.	The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
33.	Claims 1-9, 11-19 and 22-23 and 25-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 and 32-33 of copending Application No. 15/861,951 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application recite a single domain antibody or fragment thereof that comprises a sequence .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
34.	Applicant’s request this rejection be held in abeyance until allowable subject matter is identified at pg. 10 of the Response (filed 02 October 2020) is acknowledged.  However, it is noted that deferral of arguments until after the claims have been found otherwise allowable will not be considered timely.

Summary

35.	Claims 1-9, 11-19, 22-23 and 25-26 stand rejected.
Claims 10 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON M LOCKARD/Examiner, Art Unit 1647                                                                                                                                                                                                        September 11, 2021